FILE COPY




                         Fourth Court of Appeals
                                San Antonio, Texas
                                    September 16, 2021

                                   No. 04-21-00292-CV

                   TEXAS DEPARTMENT OF TRANSPORTATION,
                                 Appellant

                                             v.

                C-5 HOLDINGS, LLC and Stone Oak Storage Partners, Ltd.,
                                   Appellees

                 From the 73rd Judicial District Court, Bexar County, Texas
                              Trial Court No. 2018-CI-23191
                       Honorable Norma Gonzales, Judge Presiding


                                      ORDER
    Appellant's Second Motion for an Extension of Time to File Appellant’s Brief is hereby
GRANTED. Time is extended until October 1, 2021.



                                                  _________________________________
                                                  Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of September, 2021.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court